14 N.Y.3d 766 (2010)
FRANK MIRAGLIA, Respondent,
v.
H & L HOLDING CORP., Defendant and Third-Party Plaintiff.
LANE & SONS CONSTRUCTION CORP., Third-Party Defendant-Appellant.
Court of Appeals of New York.
Submitted December 28, 2009.
Decided February 23, 2010.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed that part of Supreme Court's order that denied third-party appellant Lane and Sons Construction Corp.'s motion to amend the judgment, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.